DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of the response filed 1/6/21 in reply to the OA of 11/20/20.
3. Claims 1-20 are pending of which claims 1, 11 and 20 are independent.
Response to Arguments
4. Claims 5, 6, 8, 9, 17, 18 and 20 were previously allowable over prior art. Applicant’s arguments, with respect to claims 1 and 11 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Allowance and reasons for allowance
5. Claims 1, 11 and 20 are allowed. Claims 2-10, 12-19 are allowed by virtue of their dependence on claims 1 and 11.
6. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11:
A medical imaging system/method comprising:
a gantry defining a bore configured to receive a subject therein, the gantry including at least three detector arms circumferentially spaced apart along a perimeter of the bore and radially movable relative to the gantry towards and away from the subject;
a control circuit including one or more processors communicatively connected to the display device, the control circuit configured to generate a subject shape outline of the subject disposed at least partially within the bore based on obtained contour image data of the subject, the control circuit configured..”.

A medical imaging system comprising:
a gantry defining a bore configured to receive a subject therein, the gantry including multiple detector arms circumferentially spaced apart along a perimeter of the bore and radially movable relative to the gantry towards and away from the subject;
a control circuit including one or more processors communicatively connected to the display device, the control circuit configured to generate a subject shape outline of the subject disposed at least partially within the bore based on obtained contour image data;
the control circuit configured to determine designated scan positions of the detector arms based on the subject shape outline such that respective distal ends of the detector arms at the designated scan positions are within a designated threshold proximity of the subject shape outline without intersecting the subject shape outline of the subject.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior art
7. Siewerdsen et al. (US 20140049629) disclose a medical imaging system/method comprising a gantry defining a bore configured to receive a subject but fail to disclose a control circuit including one or more processors and configured to generate a subject  are within a designated threshold proximity of the subject shape outline without intersecting the subject shape outline of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884